Citation Nr: 0709875	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.

Entitlement to service connection for bilateral eye 
disability.  

Entitlement to service connection for bilateral leg 
disability.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the veteran's appeal for service 
connection for hypertension was resolved by a December 2006 
rating decision granting service connection for this 
disability.  

The issues of entitlement to service connection for tinnitus, 
bilateral eye disability, and bilateral leg disability are 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The veteran does not have a hearing loss disability in either 
ear.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2002, prior to its initial adjudication of the 
claim.  Although this letter did not specifically inform him 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  
In any event, in a May 2005 letter, he was informed that he 
should submit any pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
claim in a letter mailed in March 2006.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained all available service medical records and post-
service treatment records.  In this regard, the Board notes 
that despite repeated attempts by the originating agency to 
obtain the veteran's National Guard service medical records, 
these records are unavailable.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in July 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he incurred a bilateral hearing 
loss disability as a result of his active duty service.  
Service medical records show that the veteran was found to 
have high frequency hearing loss during one an undated re-
enlistment examination.  At the time of his examination for 
discharge in July 1992 his hearing was found to be normal, 
except for elevated levels in both the right and left ears 
above 4000 hertz (Hz).

In response to his claim for service connection, the veteran 
was provided a VA audiological examination in July 2002.  He 
reported that his hearing had worsened over time and 
attributed the loss to noise exposure from various weapons 
and artillery during active duty service.  The audiological 
evaluation disclosed that pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
10
15
10
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was hearing within normal limits through 4000 Hz in 
both ears with a moderately severe to severe high frequency 
hearing loss at 6000 to 8000 Hz in both ears.

As noted above, impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  There is 
no medical evidence showing that the veteran has hearing loss 
disability for compensation purposes.  Moreover, the July 
2002 VA examination report indicates that he does not have 
hearing loss disability for VA compensation purposes.  
Accordingly, service connection is not in order for this 
claimed disability.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.






REMAND

The Board notes that the veteran was provided VA examinations 
in July 2002 to determine the nature and severity of his 
tinnitus, vision loss, and bilateral leg disability; however, 
the examination reports do not contain opinions from the 
examiners as to whether the veteran's disabilities are 
etiologically related to service. The Board also notes that 
although the veteran failed to report for a subsequently 
scheduled examination for his tinnitus, the record does not 
contain evidence that he was properly informed of the time 
and place of the examination.  Therefore, upon remand the 
veteran should be provided VA examinations that contain 
proper medical opinions as to the etiology of his 
disabilities.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should request the 
veteran to submit any outstanding 
evidence supportive of his claims or to 
provide the identifying information and 
any necessary authorization to enable VA 
to obtain the evidence on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to provide the outstanding evidence.

3.  Then, the veteran should be provided 
an examination by a physician or 
physicians with appropriate expertise to 
determine the nature and etiology of any 
currently present tinnitus, bilateral eye 
disability, and bilateral leg disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner(s).

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner(s) should 
provide an opinion with respect to each 
currently present disability as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge,
 Board of Veterans' Appeals



 Department of Veterans Affairs


